Friday, May 27, 2011



Mr. Sanford Svetcov
Robbins Geller Rudman & Dowd LLP
Post Montgomery Center
One Montgomery Street, Suite 1800
San Francisco, CA 94104

Ms. Allison B. Holcombe
Skadden Arps Slate Meagher & Flom LLP
300 S. Grand Avenue, Suite 3400
Los Angeles, CA 90071


Mr. Carl Alan Roth
Skadden, Arps, Slate, Meagher & Flom LLP
300 S. Grand Avenue, Suite 3400
Los Angeles, CA 90071
Ms. Jane M. N. Webre
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701-2589


Ms. Harriet S. Posner
Skadden Arps Slate Meagher & Flom
300 S. Grand Ave., Ste. 3400
Los Angeles, CA 90071


Mr. Charles W. Schwartz
Skadden Arps Slate Meagher & Flom LLP
1000 Louisiana, Suite 6800
Houston, TX 77002


RE:   Case Number:  10-0245
      Court of Appeals Number:
      Trial Court Number:  06-55522

Style:      PATRICK O. OJO, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY
      SITUATED
      v.
      FARMERS GROUP, INC., FIRE UNDERWRITERS ASSOCIATION, FIRE INSURANCE
      EXCHANGE, FARMERS UNDERWRITERS ASSOCIATION, AND FARMERS INSURANCE
      EXCHANGE


Dear Counsel:


      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Hecht not sitting)




                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Yaira M. Torres, Deputy Clerk
|   |               |
|cc:|Ms. Molly Dwyer|
|   |               |
|   |Mr. Craig T.   |
|   |Enoch          |